--------------------------------------------------------------------------------


     Exhibit 10.24


FIRST AMENDMENT AGREEMENT

     FIRST AMENDMENT AGREEMENT (this “Amendment Agreement”) dated as of March
26, 2002 by and between Scientific Learning Corporation (the “Borrower”) and
Fleet National Bank (the “Bank”), amending a certain Revolving Loan Agreement
dated as of March 9, 2001 between the Borrower and the Bank (the “Loan
Agreement”).


W I T N E S S E T H

     WHEREAS, pursuant to the terms of the Loan Agreement, the Bank has made and
continues to make revolving loans to the Borrower; and

     WHEREAS, the Borrower has requested that the Bank amend certain terms and
conditions of the Loan Agreement in connection with an extension of the Maturity
Date of the Loan Agreement; and

     WHEREAS, the Bank is willing to amend certain terms and conditions of the
Loan Agreement in connection with an extension of the Maturity Date of the Loan
Agreement; on the terms and conditions set forth herein.

     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

     §1. Definitions.  

Capitalized terms used herein without definition that are defined in the Loan
Agreement shall have the same meanings herein as therein.

     §2. Ratification of Existing Agreements.  

All of the Borrower’s obligations and liabilities to the Bank as evidenced by or
otherwise arising under the Loan Agreement, the Note and the other Loan
Documents, except as otherwise expressly modified in this Amendment Agreement
upon the terms set forth herein, are, by the Borrower’s execution of this
Amendment Agreement, ratified and confirmed in all respects. In addition, by the
Borrower’s execution of this Amendment Agreement, the Borrower represents and
warrants that no counterclaim, right of set-off or defense of any kind exists or
is outstanding with respect to such obligations and liabilities.

     §3. Representations and Warranties.  

The Borrower hereby represents and warrants to the Bank that all of the
representations and warranties made by the Borrower in the Loan Agreement, the
Note and the other Loan Documents are true and correct on the date hereof as if
made on and as of the date hereof, except to the extent that any of such
representations and warranties expressly relate by their terms to a prior date
and for matters previously disclosed to the Bank in writing.

     §4. Conditions Precedent.  

The effectiveness of the amendment contemplated hereby shall be subject to the
satisfaction on or before the date hereof of each of the following conditions
precedent:


       (a) Representations and Warranties. All of the representations and
warranties made by the Borrower herein, whether directly or incorporated by
reference, shall be true and correct on the date hereof, except as provided in
§3 hereof.


--------------------------------------------------------------------------------


-2-


       (b) Performance; No Event of Default. The Borrower shall have performed
and complied in all material respects with all terms and conditions herein
required to be performed or complied with by it prior to or at the time hereof,
and there shall exist no Event of Default or condition which, with either or
both the giving of notice of the lapse of time, would result in an Event of
Default upon the execution and delivery of this Amendment Agreement.


       (c) Corporate Action. All requisite corporate action necessary for the
valid execution, delivery and performance by the Borrower of this Amendment
Agreement and all other instruments and documents delivered by the Borrower in
connection herewith shall have been duly and effectively taken.


       (d) Delivery. The parties hereto shall have executed and delivered this
Amendment Agreement, in form and substance satisfactory to the Bank.


       (e) Fees and Expenses. The Borrower shall have paid to the Bank all fees
and expenses incurred by the Bank in connection with this Amendment Agreement,
the Loan Agreement or the other Loan Documents on or prior to the date hereof,
including, without limitation, a one-time fee in connection with this Amendment
Agreement in the amount of $37,500.


     §5. Amendment to §1 of the Loan Agreement.  


       Section 1 of the Loan Agreement is hereby amended as follows:


       The definition of “Maturity Date”is hereby amended by deleting the date
“October 11, 2002”and substituting the date “June 30, 2004”therefor.


     §6. Additional Covenants.

  Without any prejudice or impairment whatsoever to any of the Bank’s rights and
remedies contained in the Loan Agreement and the covenants contained therein,
the Note or in any of the other Loan Documents, the Borrower additionally
covenants and agrees with the Bank as follows:


       (a) The Borrower shall comply and continue to comply with all of the
terms, covenants and provisions contained in the Loan Agreement, the Note and
the other Loan Documents, except as such terms, covenants and provisions are
expressly modified by this Amendment Agreement upon the terms set forth herein.


       (b) The Borrower shall at any time or from time to time execute and
deliver such further instruments, and take such further action as the Bank may
reasonably request, in each case further to effect the purposes of this
Amendment Agreement, the Loan Agreement, the Note and the other Loan Documents.


     The Borrower expressly acknowledges and agrees that any failure by the
Borrower to comply with the terms and conditions of this §6 or any other
provisions contained in this Amendment Agreement shall constitute an Event of
Default under the Loan Agreement.


--------------------------------------------------------------------------------


-3-

     §7. Expenses.

  The Borrower agrees to pay to the Bank upon demand (a) an amount equal to any
and all out-of-pocket costs or expenses (including reasonable legal fees and
disbursements and appraisal expenses) incurred or sustained by the Bank in
connection with the preparation of this Amendment Agreement and related matters
and (b) from time to time any and all out-of-pocket costs or expenses (including
legal fees and disbursements) hereafter incurred or sustained by the Bank in
connection with the administration of credit extended by the Bank to the
Borrower or the preservation of or enforcement of the Bank’s rights under the
Loan Agreement, the Note or the other Loan Documents or in respect of any of the
Borrower’s other obligations to the Bank.

     §8. Miscellaneous.


       (a) This Amendment Agreement shall be governed by and construed in
accordance with the laws of the State of Connecticut.


       (b) Except as otherwise expressly provided by this Amendment Agreement,
all of the respective terms, conditions and provisions of the Loan Agreement,
the Note and the other Loan Documents shall remain the same. It is declared and
agreed by each of the parties hereto that the Loan Agreement, the Note and the
other Loan Documents, as amended hereby, shall continue in full force and
effect, and that this Amendment Agreement and each of the Loan Agreement, the
Note and the other Loan Documents, as the case may be, be read and construed as
one instrument, and all references in the Loan Documents to the Loan Agreement,
the Note and the other Loan Documents, as the case may be, shall hereafter refer
to the Loan Agreement, the Note or other Loan Document, as the case may be, as
amended by this Amendment Agreement.


       (c) This Amendment Agreement constitutes the entire agreement and
supersedes all other prior agreements and understandings, both written and oral,
among the parties, or any of them, with respect to the subject matter hereof and
may not be amended, except in a writing signed by both of them.


       (d) This Agreement may be executed in any number of counterparts and each
such counterpart shall for all purposes be deemed to be an original, and all
such counterparts shall together constitute but one and the same instrument.


       (e) Delivery of an executed counterpart of a signature page to this
Amendment Agreement by telecopier shall be effective as delivery of a manually
executed counterpart of this Amendment Agreement.


--------------------------------------------------------------------------------


-4-

     IN WITNESS WHEREOF, each of the parties hereto have caused this Amendment
Agreement to be executed in its name and behalf by its duly authorized officer
as of the date first written above.


FLEET NATIONAL BANK

By: /s/ Garth Collins
——————————————
Its: Senior Vice President


SCIENTIFIC LEARNING CORPORATION

By: /s/ Jane A. Freeman
——————————————
Its: Chief Financial Officer


The undersigned Guarantor acknowledges and accepts the foregoing and ratifies
and confirms its obligations under the Guaranty dated as of March 9, 2001 by
WPV, Inc. in favor of Fleet National Bank:

WPV, INC.

By: /s/ Rodman Moorhead, III
——————————————
Its:
